FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   May 30, 2012
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                                 TENTH CIRCUIT
                            __________________________

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 11-1514
 v.                                          (D.Ct. No. 1:92-CR-00335-PAB-1)
                                                         (D. Colo.)
 STEVEN ROBERTSON,

          Defendant-Appellant.
                       ______________________________

                                ORDER AND JUDGMENT *


Before PORFILIO, ANDERSON, and BRORBY, Senior Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



      Appellant Steven Robertson appeals the district court’s grant of his 18

U.S.C. § 3582(c)(2) motion, imposing a reduction in his offense level which

      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
resulted in a revised sentence of 327 months imprisonment. In his appeal, Mr.

Robertson argues the district court miscalculated his offense level in his original

sentence by incorrectly attributing 683 grams of crack cocaine to him and adding

a four-level enhancement for his role in the offense. He also asserts the district

court misapplied the law to include a term of supervised release when it

previously modified his sentence under § 3582(c)(2). Although Mr. Robertson

has filed a pro se appeal, his attorney has filed an Anders brief and moved for

permission to withdraw as counsel. See Anders v. California, 386 U.S. 738, 744

(1967). For the reasons set forth hereafter, we grant counsel’s motion to

withdraw and dismiss this appeal. Id.



                      I. Factual and Procedural Background

      The following facts are contained in the record on appeal, including the

district court’s instant order on Mr. Robertson’s motion to reduce his sentence

under 18 U.S.C. § 3582(c)(2) as well as our decisions in his prior appeals before

this court. See United States v. Robertson, 45 F.3d 1423 (1995) (Robertson I);

United States v. Robertson, 344 F.App’x 489 (10th Cir. 2009) (unpublished op.)

(Robertson II). On May 25, 1993, a federal jury found Mr. Robertson guilty of:

(1) one count of conspiracy to possess with intent to distribute fifty grams or

more of a mixture or substance containing a detectable amount of cocaine base;

(2) one count of possession with intent to distribute 500 grams or more of a

                                         -2-
mixture or substance containing a detectable amount of cocaine; and (3) five

counts of laundering monetary instruments. Robertson II, 344 F.App’x at 490.

Prior to sentencing, a federal probation officer prepared a presentence report in

conjunction with the 1992 United States Sentencing Guidelines (“Guidelines” or

“U.S.S.G.”) and grouped his offenses together to calculate his sentence. Based on

a total of 69.75 grams of crack cocaine seized during the drug conspiracy in

which Mr. Robertson participated, the probation officer initially determined the

base offense level at 32. The probation officer also added four offense levels

under U.S.S.G. § 3B1.1(a) for Mr. Robertson’s role as an organizer or leader in a

criminal activity involving five or more participants, which resulted in a total

offense level of 36. He also calculated Mr. Robertson’s criminal history category

at IV, adding three criminal history points because he committed the instant

offense while on parole for attempted murder and less than two years following

his release from custody for the attempted murder offense. A criminal history

category of IV, together with a total offense level of 36, resulted in a Guidelines

range of 262 to 327 months imprisonment. The probation officer also noted a

term of at least five years supervised release is required under 21 U.S.C.

§ 841(a)(1) and (b)(1)(A).



      In sentencing Mr. Robertson, the district court determined his total offense

level should be 40, rather than 32, after making a relevant-conduct finding

                                         -3-
converting powder cocaine to crack cocaine and attributing 683 grams of crack

cocaine to him. 1 See Robertson I, 45 F.3d at 1445-46; Robertson II, 344 F.App’x

at 490. This revised total offense level, together with a criminal history category

of IV, resulted in a Guidelines range of 360 months to life imprisonment. See

Robertson II, 344 F.App’x at 490. In sentencing Mr. Robertson to life

imprisonment, the district court explained it had considered the seriousness of the

instant offenses and his extensive criminal history, including the drive-by

shooting for which he received the prior attempted murder conviction. It also

found Mr. Robertson headed “an extensive ‘crack’ distribution operation, well-

organized and supported by threats and weapons” and caused “misery” as “amply

demonstrated by the parade of ‘crack’ addicts who testified at trial.” In

sentencing Mr. Robertson to life imprisonment, the district court did not impose a

term of supervised release.



      Mr. Robertson filed a direct appeal, asserting the district court erred in

calculating his sentence by converting the powder cocaine to crack cocaine and

applying a four-level enhancement for his role as an organizer or leader in the


      1
         After finding the objective of the conspiracy involved in the offense was
to distribute crack cocaine, the district court determined the quantity of powder
cocaine attributable to Mr. Robertson, which was 871.9 grams, would have been
cooked into 683 grams of crack cocaine, thereby satisfying the Guidelines
application of 500 grams or more of crack cocaine. See Robertson I, 45 F.3d at
1445-46; Robertson II, 344 F.App’x at 490.

                                         -4-
drug trafficking conspiracy. See Robertson I, 45 F.3d at 1445-49. We rejected

his argument and affirmed his conviction and sentence. Id. at 1450. Mr.

Robertson unsuccessfully filed a motion for post-conviction relief, again claiming

the district court erred in converting the powder cocaine to crack cocaine, after

which we denied issuance of a certificate of appealability and dismissed his

appeal. See United States v. Robertson, 43 F.App’x 337 (10th Cir. 2002).



       In 2007, the United States Sentencing Commission (Sentencing

Commission) issued Amendment 706 which modified the Drug Quantity Table in

U.S.S.G. § 2D1.1(c) downward two levels for crack cocaine, effective November

1, 2007, and retroactive as of March 3, 2008. 2 In November 2007, Mr. Robertson

filed a motion to reduce his sentence under 18 U.S.C. § 3582(c)(2) based on

Amendment 706. On November 14, 2008, the district court held a resentencing

hearing on the motion. The district court granted the motion for a two-level

reduction and determined Mr. Robertson’s criminal history category of IV,

together with a total offense level of 38, resulted in a Guidelines range of 324 to

405 months. In sentencing Mr. Robertson to 405 months imprisonment and five

years supervised release, the district court stated it had considered the sentencing

factors in 18 U.S.C. § 3553(a) and concluded his positive post-sentencing conduct


       2
           See U.S.S.G. App. C, Vol. III, Amends. 706 (Reason for Amend.), 712,
713.

                                         -5-
did not outweigh his underlying convictions and prior criminal history, which

were negative factors. It also rejected Mr. Robertson’s attempt to revisit the prior

relevant decision holding him responsible for the 683 grams of crack cocaine

previously attributed to him. Mr. Robertson appealed the district court’s decision,

again alleging it erred in converting the powder cocaine to crack cocaine. See

Robertson II, 344 F.App’x at 492. We rejected Mr. Robertson’s argument and

affirmed. Id.



      Two years later, Congress enacted the Fair Sentencing Act of 2010, which

reduced the mandatory minimum sentencing penalties for crack cocaine sentences

by significantly reducing the prior crack/powder ratio but which did not apply

retroactively to defendants sentenced under the prior sentencing ratio statute. See

Pub. L. No. 111-220, 124 Stat. 2372 (Aug. 3, 2010); see also United States v.

Lewis, 625 F.3d 1224, 1226-28 (10th Cir. 2010) (holding statutory reduction in

mandatory minimum penalty based on new ratio is not retroactive), cert. denied,

131 S. Ct. 1790 (2011). The Act also directed the Sentencing Commission to

revise the Guidelines to reflect a change in the crack/powder ratios. See Pub. L.

No. 111-220, 124 Stat. 2372, 2374 (Aug. 3, 2010). Based on that directive, the

Sentencing Commission again reduced the Drug Quantity Table offense levels for

crack cocaine and gave those reductions retroactive effect by amending U.S.S.G.

§ 1B.10(c), which allows district courts to retroactively reduce a defendant’s term

                                         -6-
of imprisonment under 18 U.S.C. § 3582(c)(2) for certain expressly cited

amendments. 3 Thereafter, Mr. Robertson filed an unopposed motion to reduce his

sentence based on the changes in the Drug Quantity Table. He argued the 683

grams of crack cocaine attributed to him resulted in an offense level of 32 under

the newly-revised Drug Quantity Table, which, together with the other Guidelines

calculations, resulted in a Guidelines range of 262 to 327 months imprisonment.

The district court granted Mr. Robertson’s § 3582(c) motion and modified his

sentence from 405 months imprisonment to 327 months. In so doing, it

determined “[n]ot only is a top of the guideline range sentence consistent with the

original sentence and the reasons that the Court identified at the November 2008

resentencing, but it is consistent with the trial judge’s assessment of the

defendant’s role in the offense and the harm caused by [him].” In making this

determination, the district court adopted the findings made at the original

sentencing hearing and addressed the factors outlined in 18 U.S.C. § 3553(a)

before imposing the 327-month sentence.



                                   II. Discussion

      Following Mr. Robertson’s pro se notice of appeal, his appointed counsel

      3
        See U.S.S.G. App. C, Vol. III, Amends. 748, 750, and 759 which
amended U.S.S.G. §§ 1B1.10 and 2D1.1 and provided retroactive application of
the lower crack cocaine drug offense levels when proceeding under 18 U.S.C.
§ 3582(c)(2). See also Sentencing Commission’s Sentencing Guidelines Notice,
76 FR 41332-01, 2011 WL 2689212 (July 13, 2011).

                                         -7-
filed an Anders appeal brief explaining that after a careful examination of the

relevant law and record on appeal, no meritorious issues exist on appeal. See

Anders, 386 U.S. at 744. In support, counsel explains the issues Mr. Robertson

seeks to raise are not covered by 18 U.S.C. § 3582(c)(2) because they concern the

initial findings made over twenty years ago in the original sentence, including the

683 grams of crack cocaine the district court found attributable to him, as well as

the first sentence modification made thereafter, which included of a term of

supervised release. In support, counsel relies on Dillon v. United States, ___ U.S.

___, 130 S. Ct. 2683, 2691 (2010). While counsel acknowledges Mr. Robertson

may attack the district court’s decision to impose a sentence at the top of the

revised Guidelines range, he points out his sentence is within the properly-

calculated Guidelines range, which is entitled to a presumption of reasonableness.

He also asserts the district court did not appear to abuse its discretion or

otherwise act arbitrarily, capriciously, or whimsically in imposing Mr.

Robertson’s 327-month sentence and supervised release, nor otherwise act with

manifest unreasonableness in light of the factual findings.



      Pursuant to Anders, this court gave Mr. Robertson an opportunity to

respond to his counsel’s Anders brief. See 386 U.S. at 744. Thereafter, on

February 22, 2012, Mr. Robertson filed a pro se response, asserting the district

court imposed an illegal sentence by converting the powder cocaine to crack

                                          -8-
cocaine, thereby applying an incorrect drug quantity as well as inappropriately

adding a four-level enhancement for his role in the offense, resulting in an

inaccurate total offense level. He also claims the district court misapplied the law

to include a term of supervised release during his prior modification proceeding.

The government filed a notice of its intention not to file an answer brief in this

appeal, stating the analysis and conclusions by Mr. Robertson’s counsel in the

Anders brief accurately address the substance of Mr. Robertson’s claims.



      As required by Anders, we have conducted a full examination of the record

before us. See Anders, 386 U.S. at 744. We agree with counsel’s assessment of

the issues presented. As explained in Dillon, courts cannot modify the term of

imprisonment previously imposed, except through 18 U.S.C. § 3582, including

§ 3582(c)(2), which allows application of certain identified retroactive

amendments to the Guidelines range. See 130 S. Ct. at 2687-88. It also explained

all other Guidelines decisions made during the prior sentencing remain unaffected

in such modification proceedings. Id. at 2689.



      As a result, Mr. Robertson cannot challenge the underlying factual findings

supporting his original sentence, including the district court’s findings he is

accountable for 683 grams of crack cocaine and maintained a role as a leader or

organizer in the drug trafficking offense for which he was convicted. Moreover,

                                          -9-
we have repeatedly rejected Mr. Robertson’s arguments on these issues on appeal.

Mr. Robertson is also prohibited from contesting the district court’s prior

modification of his sentence to include a term of supervised release. Instead, 18

U.S.C. § 3582(c)(2) only permits a reduction for “a defendant who has been

sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission.” See also U.S.S.G.

§ 1B1.10(a)(2)(B).



      Finally, Mr. Robertson’s appeal raises the same issues we have repeatedly

considered and rejected, making his appeal frivolous. In the future, we will not

expend further judicial resources considering matters which have either

previously been adjudicated or otherwise deemed meritless. We caution Mr.

Robertson future frivolous appeals on these or any other matters may result in

summary disposition without discussion and/or an order requiring him to show

cause why this court should not impose both appellate filing restrictions and

sanctions. 4 We further caution that the fact he is a pro se litigant does not

      4
          “The right of access to the courts is neither absolute nor unconditional,
and there is no constitutional right of access to the courts to prosecute an action
that is frivolous or malicious.” Winslow v. Hunter (In re Winslow), 17 F.3d 314,
315 (10th Cir. 1994) (per curiam) (quotation marks omitted). We possess
inherent authority “to regulate the activities of abusive litigants by imposing
carefully tailored restrictions under the appropriate circumstances.” Tripati v.
Beaman, 878 F.2d 351, 352 (10th Cir. 1989) (per curiam). We have long held
that where a party has engaged in a pattern of litigation activity which is
                                                                         (continued...)

                                         -10-
prohibit the court from imposing such sanctions on him. See Haworth v. Royal,

347 F.3d 1189, 1192 (10th Cir. 2003).



                                 III. Conclusion

      For these reasons, no meritorious appellate issue exists for our review on

direct appeal. Accordingly, we GRANT counsel’s motion to withdraw and

DISMISS Mr. Robertson’s appeal.



                                        Entered by the Court:

                                        WADE BRORBY
                                        United States Circuit Judge




      4
        (...continued)
manifestly abusive, restrictions are appropriate, but only after notice and an
opportunity to respond are given. See Werner v. Utah, 32 F.3d 1446, 1447-48
(10th Cir. 1994); In re Winslow, 17 F.3d at 315. We may impose filing
restrictions based on our inherent power to regulate federal dockets, promote
judicial efficiency and deter frivolous filings. See Van Sickle v. Holloway, 791
F.2d 1431, 1437 (10th Cir. 1986). Moreover, Rule 38 of the Federal Rules of
Appellate Procedure allows this court to award damages as a sanction for a
frivolous appeal.


                                         -11-